Citation Nr: 1809707	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative disc disease with disc protrusion, status post surgery.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of status post right foot fracture; status post bunionectomy and osteotomy, distal first metatarsal with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2006 to April 2013.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

The Veteran testified at a May 2016 travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2016 travel board hearing, the Veteran requested a new examination to determine the current severity of his low back and right foot disabilities.  He indicated that his disabilities had worsened since his last VA examination, which occurred in April 2015, over two years ago.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's low back and right foot disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Hence, a more recent examination is required.  See 38 C.F.R. § 3.327 (2017).  

Additionally, at the May 2016 hearing, the Veteran reported that he was not receiving treatment for his back through VA medical facilities, but through his insurance.  Unfortunately, the record does not contain any private medical records.  VA has an affirmative duty to assist claimants obtain relevant records, 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Hence, VA should attempt to locate and associate the outstanding medical records.

1.  Obtain all outstanding and relevant private medical records.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his lumbar spine disability, to include all orthopedic and neurological manifestations, and right foot disability.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  A complete rationale for any opinions must be provided. All indicated tests must be performed.

In evaluating the severity of the lumbar spine disability, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Further, in accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Thereafter, readjudicate the claim for a higher rating for the lumbar spine disability, with consideration of all applicable orthopedic, neurological, and scar diagnostic codes, and right foot disability.  If any benefit sought is denied, in whole or in part, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




